Mr. Justice Duncan delivered the opinion of the court: On March 7, 1887, Charles H. Haines, a bachelor, executed a will giving all of his property to his mother, Harriet S. Haines, absolutely and without qualification, and nominating an executor. The will contained no further provision. On January 13, 1907, he executed another will declaring it to be his last will, whereby, after the direction of the payment of his debts, he gave the net income of all of his estate to his mother, to be paid to her by his executor during her natural life. He gave thereby a legacy of $10,-000 to each of two other persons, and devised certain real estate, after his mother’s death, to another person, and the residue of his estate he gave, two-thirds to the Mercy Hospital of Chicago and one-third to the trustees of school district No. 87 in the township of St. Charles, in Kane county. J. Joseph Wright was nominated as executor, and the w,ill contained no other provisions except with reference to the powers and duties of the executor and the trustees of the school district. It contained no express declaration revoking the previous will and did not mention or in any way refer to or in any manner indicate that the testator had ever executed a previous will. The testator died June 24, 1914, leaving no widow or descendants, and his mother was his only heir. She died after having executed a will on January 12, 1915, which was admitted to probate May 4, 1915. By her will she gave some personal legacies and made directions of minor importance and bequeathed the residue of her estate to the board of education of St. Charles. Her known heirs were a niece and several grand-nephews and grand-nieces, none of whom took anything under her will. A bill was filed to contest her will, which is still pending in the circuit court of Kane county. The estate of Charles H. Hainés consisted of real and personal property of the value of more than $500,000. After his death the will of 1907 was admitted to probate on September 8, 1914, in the probate court of Kane county, and letters testamentary were issued to J. Joseph Wright, the executor named in the will. A settlement of the estate is still pending in the probate court. All claims against the estate except two or three items have been paid and all legacies except one of $10,000. The executor filed his final report, but before it was heard the will of 1887 was produced. A petition for the partition of the land of Haines was filed in the superior court of Cook county, and a decree was entered confirming the title in the Mercy Hospital and the board of education and for partition as prayed, which was affirmed by this court in 281 Ill. 582. Under this decree the lots in Chicago were sold for $100,000 and the lots in St. Charles for $40,000. The will of 1887 was discovered among the testator’s papers after his death by Wright, the executor named in the will of 1907, and his attorney, John S. Huey, before the probate of the latter will, but its existence was not made known at that time to any of the other persons interested. It was preserved by Wright and kept in a safety deposit box in Chicago until February 19, 1920, when the case of Limbach v. Limbach, 290 Ill. 94, then recently decided, came to the attention of Huey, who then thought that the persons interested should know of the earlier will, and he informed them of its existence. The next day the will of 1887, together with a petition for its probate by Genevieve G. White, Clarence Lasier and Josephine Lasier, who were, respectively, a niece and grand-nephew and grand-niece of Harriet S. Haines and were three of her heirs and of the next of kin of Charles H. Haines, was filed in the probate court of Kane county. The petition was heard and denied, and Clarence Lasier appealed to the circuit court of Kane county and there filed a supplemental bill setting up the admission of the will of 1907 to probate and the proceedings under that will for the settlement of the estate, praying for the vacation of the order admitting that will to probate and for the admission of the will of 1887 to probate as the last will and testament of the testator. The circuit court heard the cause, denied the petition to vacate the order admitting the will of 1907 to probate and denied probate of the will of 1887. Clarence Lasier has appealed from this decree. There was no question raised either in the county or circuit court as to the legal competency of the testator to make either will at the times they were executed, and there was no question of undue influence or of the due observation of every formal requirement of law in the execution of the same. The sole question was whether the later will revoked the earlier will. Other questions have been raised in this court by appellees, but we do not consider it necessary to consider those questions in our decision of the case. Simply and. plainly stated, the sole question for our consideration is, Does the second will, which makes a complete and entirely different disposition of all of the testator’s property from that made by the first will and without the employment of any express words revoking the first will, constitute, of itself, a sufficient revocation of the first will under our present statute on wills ? Prom the facts appearing in the record both wills were retained and preserved by the testator without change or mutilation of any kind and no other will was ever made by the testator, so far as the record shows. It appears that it was a habit of the testator to preserve most all papers of every character executed by him, including even canceled checks that he had drawn on his banks. Although not material in this case, his habit of preserving papers may account for the fact that the first will was preserved and retained by him. At any rate, the two wills remain as the only evidence as to his wishes concerning the disposition of his property after his death. It cannot be, and is not, questioned that the later will disposes of all of his property and in an entirely different manner from that made by the former will. Both of these wills cannot stand together as his last will and testament, and that is conceded. One or the other of these wills must dispose of his property, and the claim of appellant is that the first will, under our statute, must be taken as his last will and testament, because the second will contains no express words referring.to the first will or to former wills declaring the same to be revoked. It is the claim of appellees that the second will does declare a revocation of all former wills within the meaning of our statute, although there are no words in the second will that refer to the first or any former will or that in express terms declare a revocation of the same. The common law of England, and all statutes of parliament in aid thereof prior to the fourth year of King James I, except certain specified statutes, has been in force in this State ever since, and even before, its organization as a State, except as' it has been modified or repealed by the legislative authority. It was thus adopted at the first session of the legislature of the State and has remained in force ever since, except as aforesaid. (Laws of 1819, p. 3; Hurd’s Stat. 1921, chap. 28.) The fourth year of James I began March 24, 1606. The English Statute of Frauds, properly speaking, is Stat. Car. II, chap. 3, and was enacted in that country in 1677. (25 .R. C. L. 433.) The sixth section of that statute provides as follows: “No devise in writing of lands, tenements or hereditaments, nor any clause thereof, shall at any time after the said four-and-twentieth day of June be revocable otherwise than by some other will or codicil in writing or other writing declaring the same, or by burning, canceling, tearing or obliterating the same by the testator himself, or in his presence and by his directions and consent; but all devises and bequests of lands and tenements shall remain and continue in force until the same be burnt, canceled, torn or obliterated by the testator or his directions, in manner aforesaid, or unless the same be altered by some other will or codicil in writing, or other writing, of the devisor, signed in the presence of three or four witnesses, declaring the same, any former law or usage to the contrary notwithstanding.” Section 22 of the same statute pertained to the repeal or revocation of wills concerning goods and chattels or personal estate, but is so different from section 6 that it can have no possible bearing upon the issue in this case. It is necessary, however, to bear this difference in mind in the consideration of the English cases decided under the Statute of Frauds in order to have a correct understanding of those decisions bearing upon the question of revocation of wills by later wills. These two sections will be found under note 8 on page 273 of Page on Wills. In 1837 all distinction as to the manner of the revocation of wills as to real estate and as to personal property was done away with by the enactment of Stat. 1 Victoria, chap. 26. Section 20 of that act provides “that no will or codicil, or any part thereof, shall be revoked otherwise than * * * by another will or codicil executed in manner hereinbefore required, or by some writing declaring an intention to revoke the same and executed in the manner in which a will is hereinbefore required to be executed, or by the burning, tearing or otherwise destroying the same by the testator, or by some person in his presence and by his direction, with the intention of revoking the same.” The legislature of Illinois adopted substantially the sixth section of the English Statute of Frauds in 1829, and the provisions then adopted have remained the law of Illinois ever since. It is section 17 of our present act on wills, and provides as follows: “No will, testament or codicil shall be revoked, otherwise than by burning, canceling, tearing or obliterating the same, by the testator himself, or in his presence, by his direction and consent, or by some other will, testament or codicil in writing, declaring the same, signed by the testator or testatrix, in the presence of two or more witnesses, and by them attested in his or her presence ; and no words spoken shall revoke or annul any will, testament or codicil in writing, executed as aforesaid, in due form of law.” A substantial difference between the Illinois act and the sixth section of the English Statute of Frauds is that the latter statute applies to devises of lands, tenements or hereditaments, while the Illinois statute applies to devises of lands and all bequests of personal property. In other words, the Illinois act applies to all wills, testaments and codicils, as does section 20 of the English Wills act. Another substantial difference is that the Illinois statute does not provide for the revocation of a will by “other writing declaring the same.” Our section on revocation expresses the entire law upon the subject of the manner in which a former will may be revoked by a subsequent will, testament or codicil, and the settlement of the question now before us depends solely and only upon the correct interpretation of that section in so far as it bears upon the question. As this particular provision of our statute was taken from the English Statute of Frauds, the interpretation placed upon the same provision in that statute should have great weight in the settling of the question now before us. The rule is, that where a statute of the mother country or of a sister State is adopted into our law, with it is also adopted the construction of such statute which prior to its adoption uniformly obtained. Tyler v. Tyler, 19 Ill. 151; 2 Lewis’ Sutherland on Stat. Const. Under the common law, oral wills made in extremis were constantly admitted by the courts of England for the purpose of revoking prior written wills, and great frauds were perpetrated by bringing into court witnesses to prove pretended nuncupative wills. The Statute of .Wills in force previous to the Statute of Frauds contained no provision on the subject of revocation. The courts during a long course of years had practically builded up a set of rules partly based on the ecclesiastical law and partly by pure judicial legislation. These rules had for their general foundation the theory that the intention of the testator to revoke should be given effect by the court and that the form of the revocatory act was immaterial. It was accordingly held that the declaration of a testator that he regarded his will as revoked was a sufficient and effective revocation. (Page on Wills, sec. 244.) Such liberal holding as to the making and revocation of wills naturally led to the perpetration of great frauds by the proving of fictitious oral wills or by false proof of the revocation of wills. In the celebrated case of Matthews v. Warner, 4 Ves. Jr. 186, nine witnesses perjured themselves and the pretended devisee was proven to be guilty of subornation of perjury. In that case Lord Nottingham said: “I hope to see one day a law that no written will shall be revoked but by writing.” It has been stated by law writers that the developments in that case led to the enactment of the sixth section of the Statute of Frauds. Since the enactment of the Statute of Frauds and the Wills act in England the revocation of wills therein specified is governed by the provisions of those acts. The doctrine of revocation of a former will merely by the making of a later will inconsistent with the former will prevailed at common law before the enactment of the Statute of Frauds. The prime incentive that led to the enactment of the Statute of Frauds was to put in force a statutory provision that would require all evidence of a revocation by a testator to be evidenced by a writing duly signed and duly witnessed by at least three disinterested persons, so that rank and wholesale perjury could no longer play so important a part in the establishment and revocation of wills. It was not intended to abolish the doctrine established by the English courts that a former written will could be revoked by a subsequent written will entirely inconsistent with such former will without the use of specific words which in express terms declared such revocation, and it has never been held by any English court of last resort, so far as we have been able to discover after great research, that a later will entirely inconsistent with a former will does not revoke such former will in so far as they are inconsistent with each other. Upon the question of revocation of a former will by a later will the English courts established, and have universally followed, two rules of construction which have never been departed from by those courts so far as we have been able to ascertain, and both rules prevailed before and since the enactment of the English Statute of Frauds and the English Wills act of 1837. The first rule is, that where the testator has in the later will used express words in terms revoking the former will or wills such words are to be taken to mean what he has expressed, and that such words will be operative although the later will contained no inconsistent disposition of the property. This rule is the rule both at law and in equity. (Burton v. Gowell, Cro. Eliz. pt. 1, 306; Cranvell v. Sanders, Cro. Jac. 497; Powell v. Mouchett, 6 Madd. & G. 216; Goods of Meredith, 29 L. J. Prob. (N. S.) 155; 1 Jarman on Wills,—5th ed.—171.) Such a revocation, to be effective, must be a present and direct revocation and made by a testator of sound mind and memory in a will or writing duly executed as a will is required to be. This rule appears to be also the rule of the courts of this country. In re Thompson, 11 Paige, 453; Smith v. McChesney, 15 N. J. Eq. 359; Nelson’s Estate, 147 Pa. 160; James v. Marvin, 3 Conn. 576; Colvin v. Warford, 20 Md. 357; Price v. Maxwell, 28 Pa. 23; Boudinot v. Bradford, 2 Dall. 266; Burns v. Travis, 117 Ind. 45; Hairston v. Hairston, 30 Miss. 276. The second rule of construction by the English courts is, that the last will is a revocation of all former' wills in so far as it is inconsistent with such former wills although such last will may have no express words of revocation. This rule is a rule of the common law courts and also of the ecclesiastical courts, and it was never departed from after the enactment of the Statute of Frauds and the English Wills act of 1837. (Helyar v. Helyar, (1754) 1 Lee’s Ecc. Rep. 472, 161 Eng. Rep. 174; Ex parte Hellier, (1754) 3 Atk. 798; Seymour v. Northworthy, (1838) Hardres, 374, 145 Eng. Rep. 504; Plenty v. West, (1845) 6 C. B. 201, 1 Roberts. Eccl. 264; Moorhouse v. Lord, (1863) 8 L. T. (N. S.) 212; Baker v. Story, (1874) 31 id. 631; Dempsey v. Lawson, (1877) 36 id. 515; Goods of Hodgkinson, (1893) 69 id. 540; Cadell v. Wilcocks, (1897) 78 id. 83; Bstate of Bryan, (1907) L. R. Prob. Div. 125.) Such revocation by a later inconsistent will is generally referred to in the English authorities as a revocation by implication. It is frequently stated in the English cases that if it can be collected from the words of the testator in the later instrument that it was his intention to dispose of his property in a different manner to that in which he disposed of it by an earlier document or documents the earlier documents will be revoked, and that this is so although the later will does not dispose of the whole property of the deceased and contains no express clause of revocation. Inconsistent parts of the later will revoke the former will bearing on such parts, and where the later will does not dispose of all of the property and the former will or wills contain dispositions of the testator’s property not disposed of by the later will, then in such case all of the wills may be probated together as the testator’s will in so far as they are not inconsistent with each other and where the later will contains no specific words revoking in terms the former wills. Where the later will contains no specific words revoking the former wills and contains a declaration that it is his last will and testament, this declaration will not be decisive in determining whether or not the later will revokes the former wills. Some of the cases specifically hold that the use of the words, “my last will and testament,” ought not to receive any weight at all in deciding whether there is, in fact, a revocation, which fact is to be determined by the real intent of the testator after considering the entire will. (Stoddard v. Grant, 1 Macq. H. L. Cas. 163.) Other cases hold that such words, although not equivalent to saying “my only will,” are evidence of an intention to revoke former wills, but will not be allowed to have such effect if a consideration of the whole will shows a different intention. Plenty v. West, 16 Beav. 173, 17 Jur. 9, 22 L. J. C. H. (N. S.) 185, 1 Weekly Rep. 3; Cutto v. Gilbert, 9 Moore P. C. 131, 1 Spinks’ Eccl. & Adm. Rep. 417. It will be observed from the foregoing English cases that the rule that a later inconsistent will revokes former wills prevailed not only at common law but also under the provisions of section 6 of the Statute of Frauds and of section 20 of the Wills act of 1837. In Moorhouse v. Lord, supra, in 1863 Lord Chelmsford laid down the rule as absolutely settled that if a subsequent will is inconsistent with a prior will the prior will is revoked although there is no clause in the later will expressly revoking the former. In Baker v. Story, supra, Sir George Jessel said: “I do not think the Wills act [of 1837] has altered the law as to the revocation of wills at all, so far as this case goes. All that the act says is that you shall not revoke one will by a subsequent will or writing except the subsequent will or writing be executed in a particular way. It leaves the law as to the operation of the provisions of the second will just the same as it was before. In the present case we have two wills, both properly executed. The second will contains a gift to charity, and this gift is so inconsistent with the first will that it revokes it.” This decision was made in 1874, and the second will contained no clause expressly revoking the former will. There is, however, a distinct difference in the effect of a revocation under the two acts. Prior to the English Wills act referred to, the common law rule that the destruction of the second or revoking will revived the former will prevailed. Under section 22 of the Wills act no will or codicil, or any part thereof, which shall be in any manner revoked, shall be revived otherwise than by the re-execution thereof or by a codicil executed in the manner therein required and showing an intention to revive the same. Accordingly it was held in the case of Goods of Hodgkinson, supra, that where an inconsistent clause in the second will revoked a clause in the first will, by reason of such inconsistency the former will was revoked although the second will was destroyed. The English Wills act is set out in full, together with the amended acts of 1852 and 1861, in 3 Alexander on Wills, beginning at page 2615. Seventeen States in this country, besides Illinois, have adopted substantially the sixth section of the English Statute of Frauds with reference to the revocation of former wills by subsequent wills, and some of those States have adopted also the provision of that section that former wills may be revoked by other written instruments duly executed as wills are required to be executed. We have searched for decisions by the courts of those States and have found no decision that is not in complete accord with the English decisions under the Statute of Frauds, that a former will is revoked by a subsequent will inconsistent with such former will. The following decisions rendered in such States hold to said rule absolutely: Clarke v. Ransom, 50 Cal. 595; Colvin v. Warford, 20 Md. 357; Gardner v. McNeal, 117 id. 27; Smith v. McChesney, 15 N. J. Eq. 359; In re Gillman’s Estate, 121 N. Y. Supp. 909; In re Venable’s Will, 127 N. C. 344; In re Burke’s Estate, 66 Ore. 252; In re Gensimore’s Estate, 246 Pa. 216; Whitney v. Hanington, 36 Colo. 407. In Clarke v. Ransom, supra, the testatrix executed two wills of different dates, giving her property to different persons in each will. The second will contained no words of revocation. The court in its decision said: “But it is urged in argument that under section 1292 of the civil code and section 1970 of the code of civil procedure this instrument is inoperative to change, modify or revoke, pro tanto, the former will. As these sections stand they are identical in legal effect, and provide that a written will cannot be revoked or altered, in whole or in part, except ‘by a .written will or other writing of the testator declaring such revocation or alteration and executed by such testator.’ The instrument propounded, being wholly in the handwriting of the testatrix, was executed with the requisite formalities but does not on its face declare that it was thereby intended to revoke or alter the former will; nor was it necessary that it should. The words ‘declaring such revocation or alteration,’ as employed in the statute, mean nothing more than that it shall appear from the provisions of the last will that it was intended to alter or revoke the former in whole or in part.” In Gardner v. McNeal, supra, the material facts are that in 1899 the testatrix by her will gave all of her property to her husband. In 1905 she executed another will leaving all of her property to other relatives. Upon the question whether the second will revoked the first will the court said: “The statute in regard to the revocation of wills (Code, art. 93, sec. 318,) provides, in substance, that ‘no will * * * shall be revocable otherwise than by some other will or codicil in writing or other writing declaring the same, * * * unless the same be altered by some other will or codicil in writing or other writing of the devisor, signed, as hereinbefore said, in the presence of two or more witnesses declaring the same.’ It is true, the instrument executed in 1905 with all of the formal requisites to constitute it a will under all the requirements of the law, did not, in terms, revoke the will of 1899. But this is not necessary. A will may be just as effectively revoked by an inconsistent disposition of previously devised property. * * * By the will of 1899 Mrs. Gardner had given her entire estate, of every description, to her husband. By the second instrument she gave all her railroad stock and all her money in bank except $300 (which was bequeathed to Mary Finnegan) to her brother and certain articles of personal jewelry to named friends. It appears from the agreed statement of facts that this comprised her entire estate at the time, with the exception óf a few pieces of furniture and some minor articles of personal adornment. The second paper evidently intended to make a complete disposition of her property no less than the first, and, the legatees being entirely different persons, the inconsistency was as great as was possible. But one conclusion can be reached: the will of 1899 was revoked by that of 1905, and was therefore without force or effect at the time of her death.” The two cases just quoted from are very strong cases in favor of the doctrine already announced, and they were based on statutes equally as plain and positive as our own that no former will may be revoked otherwise than by a subsequent will, testament or codicil, duly executed, declaring the same. Both the California code and the Maryland code adopted the sixth section of the Statute of Frauds in full as to the revocation of a former will by a second will, and they adopted the same construction of their code as those of the English courts on the construction of the Statute of Frauds. Four States of this country have adopted substantially section 20 of the English Statute of Wills of 1837, and the decisions of those four States are in entire harmony with the decisions of the above noted States and with the English decisions on the question of a later will that is inconsistent with a former will revoking such former will. (Deppen’s Trustee v. Deppen, 132 Ky. 755; Reese v. Probate Court of Newport, 9 R. I. 434; Smith v. Houseman, 90 Va. 816; Carpenter v. Miller, (W. Va.) 100 Am. Dec. 744.) Twenty-one of the rest of the States of this country have adopted statutes which in substance provide that former wills may be revoked by the due execution of a subsequent will and without any provision that the subsequent will must declare an intention to revoke. Decisions under such statutes are not in point on the question now before us and no reference will be made to them. All text books and other such authorities touching on the subject of wills, so far as we have examined, state the rule that a later will revokes a former will without the use of words of express revocation when the later will is inconsistent with the former, and without citing a single decision to the contrary. Page on Wills, sec. 269; 1 Alexander on Wills, sec. 526; 1 Underhill on Wills, sec. 251; 4 Kent’s Com. 557; Redfield on Wills, (3d ed.) chap. 7, sec. 5; Swinburne, pt. 7, sec. 14; 1 Jarman on Wills, (6th ed.). chap. 7, sec. 17; Thompson on Wills, sec. 462; 40 Cyc. 1175; 28 R. C. L. sec. 132; 30 Am. & Eng. Ency. of Law, 626; Cheever v. North, 37 L. R. A. 565, note; Powell on Devises, (3d ed.) 541; 1 Schouler on Wills, (5th ed.) sec. 406; Succession of Lefort, Ann. Cas. (1917E) note 781. The real question before us, whether or not a former will is revoked by a later and perfectly executed will by a testator of sound mind disposing of all his property in a manner entirely inconsistent with such former will and without expressly revoking it, and where both wills are preserved by the testator, has never been passed on by this court when actually presented for decision. In Stetson v. Stetson, 200 Ill. 601, the main question for decision was whether or not the destruction of a later will by a testator declaring all former wills revoked revived the former will. In deciding this question we held to the common law rule that the former will was revived. This decision is based upon the ambulatory character of a will, which can have no operation until the death of the testator, and if it has no existence at his death, in the absence of a positive statute all declarations in a destroyed will are themselves revoked and have no force. But in deciding that case this court used the following language, which must be regarded as mere dictum : “By the terms of this statute [sec. 17 of our Wills act] the subsequent will which shall have the effect of revoking a former will must be a will ‘declaring the same,’—that is to say, must be a will which upon its face and by its terms declares a revocation. If the will must expressly contain a clause revoking all former wills, the question as to any inconsistency between the provisions of the later will and the former will is immaterial.” Again, in the case of Lintbach v. Limbach, supra, the question for consideration was whether or not a former written will of the testator, duly executed in 1912, was revoked by a nuncupative will made in 1916, which contained no express words declaring the former will revoked. It was held that the later will did not revoke the former will, and rightly so, because under section 17 of our Wills act it is expressly provided that no words spoken shall revoke or annul any will, testament or codicil in writing, executed in due form of law. It is also expressly provided in that section that no will, testament or codicil shall be revoked by the testator by another will, testament or codicil unless signed by the testator or testatrix in the presence of two or more witnesses and by them attested in his or her presence. The decision in the Limbach case, however, was placed upon the ground that the nuncupative will contained no express declaration revoking the former will, and, referring to the case of Stetson v. Stetson, supra, we further said that the rule that a revocation by implication resulted from a subsequent will with provisions inconsistent with the former will had resulted from a consideration of statutes having their basis in the English Statute of Frauds, but that such doctrine should not be maintained in the face of section 17 of our statute. We further said that by the terms of said section a subsequent will which shall have the effect of revoking a former will must be a will “declaring the same,”—that is to say, must be a will which upon its face and by its terms declares a revocation; and if a will must expressly contain a clause revoking all former wills, the question as to any inconsistency between the provisions of the later will and the former will is immaterial. There can be no question as to the meaning of the language used in the Limbach case and of that quoted or referred to therein from the Stetson case, but in making such a holding or declaration we are now convinced we erred. These two decisions overlooked the fact that the provisions of section 17 of our Wills act, so far as it goes, are taken literally from the sixth section of the English Statute of Frauds, and that the decisions of the English courts in construing that statute expressly and uniformly hold that a later will containing inconsistent or repugnant provisions revokes a former will wholly or in part by implication, and that the other States of this country whose courts have followed the English courts have statutes similar to our own, taken literally from the English Statute of Frauds. It has been the rule of this court to adopt the decisions of the English courts in lajdng down the rules of the common law so far as they are applicable to conditions and usages in this country and also in construing statutes taken from the mother country. It will be seen by referring to the case of Stetson v. Stetson, supra, that we adhere to the common law doctrine of the English courts that a later will revoking a former will is itself revoked by its destruction by the testator and that such destruction revives the former revoked will, while in the same case we inadvertently laid down the rule that under our statute, taken from the English Statute of Frauds, a later inconsistent will does not revoke a former will without a positive declaration in the later will that the former will is revoked,—and this in the face of the English decisions holding to the contrary. This court in repeated decisions in other cases has held, under the common law doctrine, tiiat a will may be revoked by implication and without any words in express terms declaring such revocation. Tyler v. Tyler, supra; Phillippe v. Clevenger, 239 Ill. 117; Ford v. Greenawalt, 292 id. 121. In the case of Phillippe v. Clevenger, supra, after thoroughly considering the provisions of section 17 of our Wills act, we held that the common law doctrine of the revocation of wills by implication was not repealed by that section. We also there said: “Section 6 of the English Statute of Frauds, (8 Pickering’s Stat. at Large, p. 406,) which is, in substance, the same as section 17 of the Wills act in force in this State, was in force in England at the time the rule was established in that country that a will, or a part thereof, could be revoked by implication. We are therefore forced to the conclusion that the doctrine of the revocation of a will, or a part thereof, by implication, is not abrogated by statute in this State.” We accordingly held in that case that a provision of a will devising land was revoked by implication by a conveyance of the land during the testator’s lifetime, and that it was not devised when the testator subsequently re-acquired the title to such land, where the will was not re-published in the manner provided by the statute for the execution of wills. In accordance with the English doctrine of the revocation of wills by subsequent wills or codicils by implication, this court has frequently held that a codicil duly executed by a testator will revoke his former will by implication, and without any express terms in the codicil declaring the same revoked, where the provision in the codicil is so inconsistent with the provision in the will that both provisions cannot stand. (Meckel v. Johnson, 231 Ill. 540; Wardner v. Baptist Memorial Board, 232 id. 606; Terhune v. Commercial Safe Deposit Co. 245 id. 622; Alford v. Bennett, 279 id. 375; Pratt v. Skiff, 289 id. 268; Abdill v. Abdill, 295 id. 40.) The rules for the construction of a will and a codicil are not exactly the same as those for construing the provisions of two different wills by the same testator in order to determine whether or not there is a revocation by implication. This is so simply because the codicil is to be regarded as a part and parcel of the will and that every clause of the codicil and of the will is part of one and the same will, and they are to be harmonized, if possible. But under section 17 of our statute on wills the identical provision that a subsequent will to revoke a former will must declare such a revocation is also applied to codicils,—that is to say, a subsequent codicil to revoke a will must declare such revocation. It is absolutely inconsistent to hold under said section that a later will does not revoke a former will by implication in so far as it is entirely inconsistent with the former will, and to also hold that a codicil entirely inconsistent with the will does revoke the will by implication. It is clear that our own decisions upon this subject are not harmonious. One of the most essential and valuable features of a will is its revocable and ambulatory character, which the law •has at all times recognized. It has even been held that a clause of a will providing that it is not to be revoked has no effect whatever in preventing revocation. (Wilkes v. Burns, 60 Md. 64.) It has been the law of wills for centuries that a man’s last will in point of time, duly executed and inconsistent with all former wills, is his only will. The English author, Swinburne, long ago said: “No man can die with two testaments, and therefore the last and newest is in force, so that if there were a thousand testaments the last of all is the best of all and makes void the former.” We believe that there is no authority or any other court, English or American, that has laid down the rule that the latest will of a testator that disposes of all of his property in a manner entirely inconsistent with all former wills, and which is duly executed according to law and by a testator capable of making a will, does not revoke all former wills of such testator even though the will contains no clause in terms revoking the former wills,—and this is true in all jurisdictions where the sixth section of the English Statute of Frauds, or the substance thereof, is in force. We have reviewed the authorities extensively and have extended this opinion to too great a length in citing and commenting on the authorities applicable to this case because of the importance of the question and of the able briefs and arguments of both counsel filed in this case in which they have earnestly contended for their respective positions, and because of the further fact that our own decisions bearing upon the question appear to be out of harmony with all the other courts of last resort who have considered the same. We are thoroughly convinced that the testator in this case meant that his will of 1907 was his only will when he declared it his last will and in which every disposition of his property is absolutely inconsistent with the former will of 1887, and that there is no provision of our statute that requires us to declare otherwise by reason of the fact that there is no express declaration in it in terms saying that it is his only will or declaring that all former' wills are revoked. When a testator makes a will absolutely inconsistent with all other wills and declares it his last will and testament, such acts of necessity amount to a declaration that all former wills are revoked. The word “declare,” as defined by the lexicographers, means primarily to make known; to make manifest; to make clear; to present in such a manner as to exemplify; to disclose; to reveal. The testator in this case, within the meaning of the statute, has declared a revocation of his former will by impliedly saying in every clause thereof that the will he was then executing was his will and his complete and only will. It was not necessary to use express words in terms declaring such revocation. The statute makes no such requirement. The judgment of the circuit court denying the petition to vacate the order admitting the will of 1907 to probate and denying probate of the will of 1887 is affirmed. Judgment affirmedi